DETAILED ACTION
Status of Claims: Claims 1-22 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cheng et al. (US 8458327 B1).
Regarding claim 1, Cheng et al. disclose a congestion control method performed by a first network device to reduce congestion in a data center network, comprising: sending a first data flow to a second network device (col. 4 lines 60-67 and col. 5 lines 39-44; server transmits requested information such as web page, email, communication data and other information to client over a TCP connection initially using default settings); receiving a first message from the second network device that carries an active flow quantity that is based on the first data flow transmitted by the first network device to the second network device (col. 5 lines 55-67; based on the client device receiving the information, the client generates acknowledgement information which may include statistics comprising number of concurrent active flows, and estimated available bandwidth and transmits to the server (receiving)); determining, based on the active flow quantity and a rated receiving bandwidth of the second network device, packet sending control information used to send a second data flow to the second device (col. 6 lines 1-13; server identifies the statistics received from the acknowledgement information and uses the information to set values related to the TCP connection); and sending, based on the packet sending control information, the second data flow to the second network device to correspond to an actual receiving bandwidth of the second network device, wherein the sending of the the second data flow is controlled by the first network device based on the packet sending control information so that the actual receiving bandwidth of the second network device reaches the rated receiving bandwidth (col. 6 lines 35-42; the server then utilizes the received statistic that may include adjusting PTC window, threshold etc. to transmit any additional/subsequent information/packet/retransmission) (col. 2 lines 51-53; the statistic includes information identifying bandwidth of the connection).10
Regarding claim 7, Cheng et al. disclose a congestion control method performed by a second network device to reduce congestion in a data center network, wherein the data center network comprises a first network device and a second network device, and the method comprises receiving a first data flow sent by a first network device (col. 4 lines 60-67 and col. 5 lines 39-44; server transmits requested information such as web page, email, communication data and other information to client over a TCP connection initially using default settings); determining an active flow quantity based on the first data flow received from the first network device; sending a first message to the first network device, wherein the first message carries the active flow quantity (col. 5 lines 55-67; based on the client device receiving the information, the client generates acknowledgement information which may include statistics comprising number of concurrent active flows, and estimated available bandwidth and transmits to the server (receiving)), wherein the first network device determines packet sending control information used to send a second data flow to the second network device based on the active flow quantity and a rated receiving bandwidth of the second network device (col. 6 lines 1-13; server identifies the statistics received from the acknowledgement information and uses the information to set values related to the TCP connection); and receiving the second data flow sent by the first network device, wherein the sending of the second data flow is controlled by the first network device based on the packet sending control information,--5l-Mengzhu LIUAtty Docket No.: DD-6990-0559 Appl. No. 17/211,815so that an actual receiving bandwidth of the second network device reaches the rated (col. 6 lines 35-42; the server then utilizes the received statistic that may include adjusting PTC window, threshold etc. to transmit any additional/subsequent information/packet/retransmission) (col. 2 lines 51-53; the statistic includes information identifying bandwidth of the connection).
Regarding claim 12, Cheng et al. disclose a first network device, comprising: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the first network device to be configured to: receive a first message sent by a second network device (col. 4 lines 60-67 and col. 5 lines 39-44; server transmits requested information such as web page, email, communication data and other information to client over a TCP connection initially using default settings), wherein the first message carries an active flow quantity, and the active flow quantity is a quantity determined by the second network device based on a first data flow to which data packets received from the first network device -7-Mengzhu LIUAtty Docket No.: DD-6990-0559Appl. No. 17/211,815belong (col. 5 lines 55-67; based on the client device receiving the information, the client generates acknowledgement information which may include statistics comprising number of concurrent active flows, and estimated available bandwidth and transmits to the server (receiving)); determine, based on the active flow quantity and a rated receiving bandwidth of the second network device, packet sending control information used to send a second data flow to the second network device (col. 6 lines 1-13; server identifies the statistics received from the acknowledgement information and uses the information to set values related to the TCP connection); and send the second data flow to the second network device based on the packet sending control information, wherein the sending of the second data flow is controlled by the first network device based on the packet sending control information so that the actual receiving bandwidth of the second network device reaches the rated receiving bandwidth (col. 6 lines 35-42; the server then utilizes the received statistic that may include adjusting PTC window, threshold etc. to transmit any additional/subsequent information/packet/retransmission) (col. 2 lines 51-53; the statistic includes information identifying bandwidth of the connection).
Regarding claim 18, Cheng et al. disclose a second network device, comprising: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the second network device to be configured to: determine an active flow quantity based on a first data flow to which data packets received from a first network device belong (col. 4 lines 60-67 and col. 5 lines 39-44; server transmits requested information such as web page, email, communication data and other information to client over a TCP connection initially using default settings) (col. 5 lines 55-67; based on the client device receiving the information, the client generates acknowledgement information which may include statistics comprising number of concurrent active flows);- 10 -Mengzhu LIUAtty Docket No.: DD-6990-0559 Appl. No. 17/211,815send a first message to the first network device, wherein the first message carries the active flow quantity (col. 5 lines 55-67; based on the client device receiving the information, the client generates acknowledgement information which may include statistics comprising number of concurrent active flows, and estimated available bandwidth and transmits to the server (receiving)), the active flow quantity and a rated receiving bandwidth of the second network device are used by the first network device to determine packet sending control information used to send a second data flow to the second network device (col. 6 lines 1-13; server identifies the statistics received from the acknowledgement information and uses the information to set values related to the TCP connection); and receive based on the rated receiving bandwidth, second data flow sent by the first network device, wherein the sending of the second data flow is controlled by the first network on the packet sending control information so that the actual receiving bandwidth of the second network device reaches the rated receiving bandwidth (col. 6 lines 35-42; the server then utilizes the received statistic that may include adjusting PTC window, threshold etc. to transmit any additional/subsequent information/packet/retransmission) (col. 2 lines 51-53; the statistic includes information identifying bandwidth of the connection).				
Allowable Subject Matter
Claims 2-6, 8-11, 13-17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12, and 18 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476